DETAIL ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The following is a response to the communication received on 01/06/2021, wherein claims 1, 8 and 15 have been amended; claims 2, 3, 6, 9, 10, 13, 16, 17, 20 and 22-24 are canceled. Accordingly, claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21 are currently pending in this application.
Response to Amendment
3.	The amendment to the current claims is sufficient to overcome the rejections set forth in the previous office-action under sections §101 and §112(b). Accordingly, the Office withdraws the above rejections.     
EXAMINER’S AMENDMENT
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with HEATH M. SARGEANT (Reg. # 74,452) on 03/09/2021.   
5.	The application has been amended as follows:
Claim 21: LINE 1, REPLACE “system of claim 20” WITH --system of claim 15--.
ALLOWABLE SUBJECT MATTER
6.	Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19 and 21 are allowed. 	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715